Name: Council Regulation (EC, ECSC, Euratom) No 501/98 of 20 February 1998 laying down the weightings applicable from 1 July 1997 to the remuneration of officials of the European Communities serving in third countries
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  economic analysis;  cooperation policy;  budget; NA
 Date Published: nan

 EN Official Journal of the European Communities4. 3. 98 L 63/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC, ECSC, EURATOM) No 501/98 of 20 February 1998 laying down the weightings applicable from 1 July 1997 to the remuneration of officials of the European Communities serving in third countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of Officials of the European Communities and the conditions of employ- ment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (EC) No 2592/97 (2), and in particular the first paragraph of Article 13 of Annex X, Having regard to the proposal from the Commission, Whereas account should be taken of changes in the cost of living in countries outside the Community and weightings applicable to remuneration payable in the currency of the country of employment to officials serving in third countries should be determined with effect from 1 July 1997; Whereas, under Annex X of the Staff Regulations, the Council sets the weightings every six months; whereas it will accordingly have to set new weightings for the coming half-years; Whereas the weightings to apply with effect from 1 July 1997 in respect of which payment has been made on the basis of a previous Regulation could lead to retrospective adjustments to remuneration (positive or negative); Whereas provision should be made for back-payments in the event of an increase in remunerations as a result of these weightings; Whereas provision should be made for the recovery of sums overpaid in the event of a reduction in remunera- tions as a result of these weighthings for the period between 1 July 1997 and the date of the Council Decision setting the weightings to apply with effect from 1 July 1997; Whereas, however, in order to mirror the weightings applicable within the European Community to remu- neration and pensions of officials and other servants of the European Communities, provision should be made for any such recovery to apply solely to a period of no more than six months preceding the decision and for its effects to be spread over a period of no more than twelve months following the date of the said decision, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 1997, the weightings applicable to remuneration payable in the currency of the country of employment shall be as shown in the Annex. The exchange rates for the calculation of such remu- neration shall be those used for implementation of the general budget of the European Communities for the month preceding the date referred to in the first para- graph. Article 2 In accordance with the first paragraph of Article 13 of Annex X of the Staff Regulations, the Council shall set weightings every six months. It shall accordingly set new weightings with effect from 1 January 1998. The institutions shall make back payments in the event of an increase in remuneration as a result of these weightings. (1) OJ L 56, 4. 3. 1968, p. 1. (2) OJ L 351, 23. 12. 1997, p. 5. EN Official Journal of the European Communities 4. 3. 98L 63/2 For the period between 1 July 1997 and the date of the Council decision setting the weightings applicable with effect from 1 July 1997, the institutions shall make retro- spective downward adjustments to remuneration in the event of a reduction as a result of these weightings. Retrospective adjustments involving the revovery of sums overpaid shall, however, concern only a period of no more than six months preceding the decision and this recovery shall be spread over no more than 12 months from the date of that decision. Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 February 1998. For the Council The President R. COOK EN Official Journal of the European Communities4. 3. 98 L 63/3 Place of employment WeightingsJuly 1997 Place of employment Weightings July 1997 ANNEX Albania 82,84 Algeria (*) 0,00 Angola 81,04 Antigua and Barbuda 109,02 Argentina 105,90 Australia 88,56 Bangladesh 67,50 Barbados 114,24 Belize 80,31 Benin 75,34 Bolivia (*) 0,00 Bosnia-Herzegovina (*) 0,00 Botswana 66,75 Brazil 92,37 Bulgaria 93,55 Burkina Faso 79,49 Burundi (*) 0,00 Cameroon 94,62 Canada 76,84 Central African Republic 114,12 Chad 80,65 Chile 99,27 China 91,92 Colombia 86,05 Comoros 103,43 Costa Rica 85,20 Croatia (*) 0,00 Cyprus 87,05 Czech Republic 65,74 Democratic Republic of Congo (*) 0,00 Djibouti 123,30 Dominican Republic 72,99 Egypt 68,45 Equatorial Guinea 91,93 Eritrea (*) 0,00 Estonia (*) 0,00 Ethiopia 39,54 Federal Republic of Yugoslavia 73,12 Fiji 76,25 Gabon 124,30 Gambia 93,21 Georgia 88,55 Ghana 36,33 Guatemala 67,10 Guinea 111,36 Guinea-Bissau 68,01 Guyana 68,73 Haiti 82,65 Hong Kong 101,12 Hungary 64,75 India 45,76 Indonesia 80,53 Israel 107,18 Ivory Coast 96,53 Jamaica 104,82 Japan (Naka) 134,18 Japan (Tokyo) 163,31 Jordan 73,00 Kazakhstan 119,19 Kenya 81,68 Latvia (*) 0,00 Lebanon 108,45 Left Bank  Gaza strip (*) 0,00 Lesotho 60,06 Liberia (*) 0,00 Lithuania (*) 0,00 Madagascar 51,73 Malawi 46,90 Mali 86,85 Malta 80,48 Mauritania 86,58 Mauritius 79,56 Mexico 61,53 Morocco 72,76 Mozambique 64,03 Namibia 67,49 Netherlands Antilles 92,22 New Caledonia 125,01 Nicaragua (*) 0,00 Niger 77,86 Nigeria 80,92 Norway 129,58 Pakistan 64,17 Papua New Guinea 95,23 Peoples Republic of Congo (*) 0,00 Peru 90,08 Philippines 68,20 Poland 66,70 Republic of Cape Verde 84,70 Romania 60,89 Russia 128,38 Rwanda (*) 0,00 Samoa 86,22 SÃ £o TomÃ © and Principe (*) 0,00 Senegal 81,47 Sierra Leone 106,54 Slovakia 63,80 Slovenia 92,75 Solomon Islands 101,34 Somalia (*) 0,00 South Africa (Pretoria) 72,52 South Africa (The Cape) 76,37 South Korea 107,88 Sri Lanka (*) 0,00 Sudan 33,67 Suriname 63,11 Swaziland 52,46 Switzerland 120,38 Syria 78,74 Tanzania 78,11 Thailand 78,43 Togo 82,20 Tonga 97,44 Trinidad and Tobago 59,20 Tunisia 68,11 Turkey 72,53 Uganda 74,72 Ukraine 141,50 United States of America (New York) 98,19 United States of America (San Diego) 86,14 United States of America (Washington) 90,14 Uruguay 97,85 Vanuatu 122,43 Venezuela 68,37 Viet Nam 38,77 Zambia 72,66 Zimbabwe 52,05 (*) Not available.